FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10184

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00118-MCE

  v.
                                                 MEMORANDUM *
EDGARDO SOLORIO-CAMACHO,

               Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Edgardo Solorio-Camacho appeals from the district court’s judgment and

challenges his guilty-plea conviction and 168-month sentence for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Solorio-Camacho’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Solorio-Camacho the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Solorio-Camacho has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED. Solorio-Camacho’s motion

for appointment of substitute counsel is DENIED.

      DISMISSED.




                                           2                                     12-10184